PUBLISH

                IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                         FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                           ________________________ ELEVENTH CIRCUIT
                                                               October 25, 2007
                                 No. 07-14956                 THOMAS K. KAHN
                           ________________________                CLERK

                    D. C. Docket No. 07-00295-CV-MEF-WC

DANIEL LEE SIEBERT,

                                                      Plaintiff-Appellant,

                                       versus

RICHARD ALLEN, Commissioner,
Alabama Department of Corrections,
individually and in his official capacity,
GRANTT CULLIVER, Warden, Holman
Correctional Facility, in his
individual and official capacity,

                                                      Defendants-Appellees.

                           ________________________

                  On Appeal from the United States District Court
                       for the Middle District of Alabama
                         _________________________
                               (October 25, 2007)


                 ON PETITION FOR REHEARING EN BANC

Before TJOFLAT, ANDERSON, BIRCH, DUBINA, BLACK, BARKETT, HULL,
MARCUS, and WILSON, Circuit Judges.*

BY THE COURT:

       A member of this court in active service having requested a poll on the

Petition for Rehearing En Banc filed by the Defendants-Appellees on 25 October

2007, and a majority of the judges of this court in active service (available and not

recused) having voted in favor of granting a rehearing en banc,

       IT IS ORDERED that the above cause shall be reheard by this court en

banc. The opinion and stay entered by the panel on 24 October 2007 is hereby

VACATED. The en banc Court sua sponte hereby STAYS the execution of the

Plaintiff-Appellant pending further en banc consideration of this case.




       *
       Chief Judge Edmondson has not participated in this order. Judges Ed Carnes and
William H. Pryor Jr. have recused themselves and will not participate.

                                             2